Name: 80/634/EEC: Council Decision of 27 June 1980 appointing an alternate member of the Advisory Committee on Medical Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-07-10

 Avis juridique important|31980D063480/634/EEC: Council Decision of 27 June 1980 appointing an alternate member of the Advisory Committee on Medical Training Official Journal L 176 , 10/07/1980 P. 0034****( 1 ) OJ NO L 167 , 30 . 6 . 1975 , P . 17 . ( 2 ) OJ NO L 260 , 16 . 10 . 1979 , P . 12 . COUNCIL DECISION OF 27 JUNE 1980 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING ( 80/634/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 75/364/EEC OF 16 JUNE 1975 SETTING UP AN ADVISORY COMMITTEE ON MEDICAL TRAINING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS BY ITS DECISION 79/846/EEC ( 2 ) THE COUNCIL APPOINTED SIR STANLEY CLAYTON ALTERNATE MEMBER FOR THE PERIOD ENDING 5 APRIL 1982 ; WHEREAS ON 6 JUNE 1980 THE GOVERNMENT OF THE UNITED KINGDOM NOMINATED MR P . G . BEVAN TO REPLACE SIR STANLEY CLAYTON , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR P . G . BEVAN IS HEREBY APPOINTED ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING IN PLACE OF SIR STANLEY CLAYTON FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 5 APRIL 1982 . DONE AT BRUSSELS , 27 JUNE 1980 . FOR THE COUNCIL THE PRESIDENT A . SARTI